Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02947-RBJ-KLM
  ANGELA H.JOHNSON
        Plaintiff,
  v.
  EQUIFAX INFORMATION SERVICES, LLC,
  TRANS UNION, LLC, and EXPERIAN
  INFORMATION SOLUTIONS, INC.

        Defendants.

                                 SCHEDULING ORDER


                     1. DATE OF CONFERENCE AND APPEARANCES OF
                              COUNSEL AND PRO SE PARTIES

  Date of Conference: December 8, 2020

   Counsel for Angela H. Johnson,              Counsel for Equifax Information
   Plaintiff                                   Services, LLC

   Mohammed O. Badwan, Esq.                    Pamela Devata
   Victor T. Metroff, Esq.                     Seyfarth Shaw LLP
   Sulaiman Law Group, Ltd                     233 S. Wacker Drive
   2500 S. Highland Ave., Ste. 200             Suite 8000
   Lombard, IL 60148                           Chicago, Illinois 60606
   Telephone: (630) 575-8180                   Telephone: 312-460-5882

   Counsel for Experian Information
   Solutions, Inc.
   Taylor M. Grode
   Jones Day
   77 West Wacker Drive
   Suite 3500
   Chicago, IL 60601-1692
   Telephone: 312-269-1510




                                           1
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 2 of 9




   Paul W. Sheldon
   Colorado Bar No. 22747
   psheldon@qslwm.com
   QUILLING, SELANDER, LOWNDS,
   WINSLETT & MOSER, PC
   6900 N. Dallas Parkway, Suite 800
   Plano, TX 75024
   (214) 560-5453
   (214) 871-2111 Fax
   COUNSEL FOR TRANS UNION LLC


                             2. STATEMENT OF JURISDICTION
        Subject matter jurisdiction is conferred upon this Court pursuant to 28
  U.S.C.§§1331 and 1337.


                       3. STATEMENT OF CLAIMS AND DEFENSES

     a. Plaintiff: Plaintiff brings this action seeking redress for Defendants’ violations of
        the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq. Plaintiff opened
        a credit account with Conn Appliances, Inc. (“Conn”) in June 2019. Defendants’
        began to report the Conn’s account as two separate trade-lines with inaccurate
        information, specifically that Plaintiff missed payments on the subject account.
        Plaintiff disputed with Defendants’ and provided her proof of payments; however,
        Defendants’ did not correct the subject account.

     b. Experian: Experian performed a reasonable reinvestigation of Plaintiff’s dispute
        given the circumstances. The FCRA is not a strict liability statute, and Experian
        believes it never acted with the requisite malice, willfulness, or negligence to
        invoke liability. There is also a significant issue of damages and causation in this
        case, including: whether Plaintiff was ever denied credit, whether any such
        denials were caused by Experian’s purportedly faulty reinvestigation, and
        whether instead other negative information on Plaintiff’s credit file contributed to
        her purported harm. Discovery has not yet commenced, and Experian therefore
        reserves all rights to supplement or edit the foregoing, and its theories, claims, or
        defenses in this case.

     c. Equifax: Equifax denies Plaintiff’s claims and denies that it violated the FCRA.
        At all times, Equifax maintained reasonable procedures to assure maximum
        possible accuracy in its credit reports concerning Plaintiff and conducted a
        reasonable reinvestigation of Plaintiff’s dispute(s) in compliance with the FCRA.

                                               2
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 3 of 9




        Equifax denies that it caused any damage to Plaintiff. Plaintiff is not entitled to
        any of the relief sought in the Complaint. Equifax further denies that Plaintiff can
        support a claim for any damages in this action.

     d. Trans Union: Plaintiff and Trans Union reached a settlement of all claims and
        defenses. A final dismissal will be filed upon completion of the requisite final
        agreement.

     e. Other Parties:

                                  4. UNDISPUTED FACTS

        The following facts are undisputed:
        Plaintiff is a consumer as the term is defined by 15 U.S.C. § 1681e(b).
        Defendants Experian and Equifax are consumer reporting agencies as defined
        by the FCRA.

                             5. COMPUTATION OF DAMAGES

           a. Plaintiff: As a results of Defendants’ alleged violation(s) of 15 U.S.C. §
              1681, Plaintiff is seeking the following:
                   i. Damage to Credit/Monetary Loss – Plaintiff is seeking no less than
                      $50,000 for the damage to her credit, including (a) increased price
                      of credit, (2) credit denial(s), (3) out of pocket expenses related to
                      credit monitoring and disputing the reporting of the subject account
                      to Conn Appliances, Inc. (“Conn”) and the credit reporting agencies;
                      and (4) loss of credit opportunity. Plaintiff’s credit damages are
                      subject to expert testimony.
                  ii. Emotional Distress and Mental Anguish – Plaintiff suffered
                      significant emotional distress and mental anguish as a result of the
                      subject account reporting inaccurately on her credit reports and
                      Defendants’ collective failure to correct the subject account in
                      Plaintiff’s credit reports.
                 iii. Plaintiff is seeking no less than $50,000 in compensatory damages
                      for emotional distress and mental anguish.
                 iv. Punitive Damages – Plaintiff is seeking punitive damages in excess
                      of $100,000.00 for Defendants’ willful violations of the Fair Credit
                      Reporting Act (“FCRA”);
                  v. Statutory Damages – Plaintiff is seeking statutory damages of
                      $1,000.00 from each Defendant for each violation of the FCRA
                      pursuant to 15 U.S.C. § 1681n.




                                              3
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 4 of 9




                vi. Attorney’s Fees and Costs– Plaintiff is seeking her attorney’s fees
                    and costs pursuant to the FCRA. Plaintiff’s attorney’s fees and
                    costs to date are approximately $7,532.00 and continue to accrue.

          b. Experian: Experian denies that Plaintiff is entitled to any damages or
             other relief. It does not seek any damages at this time.
          c. Equifax: Equifax denies that Plaintiff is entitled to any of the relief sought
             in the Complaint. Equifax further denies that Plaintiff can support a claim
             for any damages in this action.

      6. REPORT OF PRECONFERENCE DISCOVERY AND MEETING UNDER FED.
                              R. CIV. P. 26(f)

          a. Date of Rule 26(f) Meeting: November 17, 2020

          b. Name of each participant and party he/she represented.
                 i. Mohammed O. Badwan and Victor T. Metroff representing Plaintiff,
                    Angela H. Johnson
                ii. Pamela Devata representing Defendant, Equifax Information
                    Services, LLC
               iii. Robyn B. Averbach and Taylor Grode representing Defendant,
                    Experian Information Solutions, Inc.

          c. Statement as to when Rule 26(a)(1) Disclosures were made or will be
             made: Plaintiff and Experian made their Rule 26(a)(1) Disclosures on
             November 24, 2020. The remaining Parties will exchange their Rule
             26(a)(1) Disclosures by December 28, 2020.

          d. Proposed changes, if any, in timing or requirement of disclosures under
             Fed. R. Civ. P.26(a)(1). None.

          e. Statement concerning any agreements to conduct informal discovery:
             None.

          f. Statement concerning any agreements or procedures to reduce discovery
             and other litigation costs, including the use of a unified exhibit numbering
             system: The parties have agreed to use a unified exhibit numbering
             system for deposition exhibits and to use the same exhibit numbers
             as trial exhibit numbers. The parties will also seek entry of a
             stipulated protective order to allow the exchange of sensitive
             information, including trade secret and other proprietary information
             belonging to the Defendants. The parties agree to accept service of
             all papers and documents in this lawsuit, including written

                                             4
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 5 of 9




               discovery, if not served electronically through court's Case
               Management/Electronic Case Filing System (CM/ECF), as
               attachments to electronic mail or, if too voluminous for transmission
               by electronic mail, via FTP or other reasonable electronic means.

            g. Statement as to whether the parties anticipate that their claims or
               defenses will involve extensive electronically stored information, or that a
               substantial amount of disclosure or discovery will involve information or
               records maintained in electronic form: The parties do not anticipate that
               their claims will involve extensive electronically stored information.
               The parties have agreed to produce any ESI in searchable .pdf
               format, and to confer in good faith with regard to the need for any
               additional format, pursuant to Fed.R.Civ.P. 34.

            h. Statement summarizing the parties’ discussions regarding the possibilities
               for promptly settling or resolving the case: Settlement is possible, and
               the parties will work towards a resolution of the case.

                                         7. CONSENT

         All parties ☐ [have] ☒ [have not] consented to the exercise of jurisdiction of
   a magistrate judge.

                                8. DISCOVERY LIMITATIONS

            a. Modifications which any party proposes to the presumptive numbers of
               depositions or interrogatories contained in the Federal Rules: The parties
               do not propose any modifications to the number of depositions or
               interrogatories as contained in the Federal Rules.

            b. Limitations which any party proposes on the length of depositions: The parties
               agree that depositions should be limited to seven hours each,
               excluding breaks, without prior agreement or leave of the court.

               Limitations which any party proposes on the number of requests for production
               and/or requests for admission:
               Plaintiff: 25 Requests for Production per party, 25 Requests for Admission per
               party.
               Experian and Equifax: 25 Requests for Production per party, 25 Requests for
               Admission per party.

            c. Deadline for service of Interrogatories, Requests for Production of Documents
               and/or Admissions: Written discovery shall be served no later than 45


                                               5
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 6 of 9




                days before discovery cutoff such that responses are due on the
                discovery deadline.

             d. Other Planning or Discovery Orders: None.
                               9. CASE PLAN AND SCHEDULE
             a. Deadline for Joinder of Parties and Amendment of Pleadings: January 22,
                2021.
             b. Discovery Cut-off: May 14, 2021

             c. Dispositive Motion Deadline: June 11, 2021

             d. Expert Witness Disclosure
                    i. The parties shall identify anticipated fields of expert testimony, if
                       any:
                           1. Plaintiff: Credit reporting and impacts of improper reporting
                              to consumers credit worthiness.
                           2. Experian: Experian may retain an expert regarding the
                              reasonability of its reinvestigation procedures.
                           3. Equifax: Equifax may retain experts in the fields of
                              reinvestigations procedures and damages.
                   ii. Limitations which the parties propose on the use or number of
                       expert witnesses: Plaintiff: None
                  iii. The parties shall designate all experts and provide opposing counsel and
                       any pro se parties with all information specified in Fed. R. Civ. P. 26(a)(2)
                       on or before March 12, 2021.
                  iv. The parties shall designate all rebuttal experts and provide
                       opposing counsel and any pro se party with all information specified
                       in Fed. R. Civ. P. 26(a)(2) on or before April 16, 2021.

             e. Identification of Persons to Be Deposed:
                     i. Plaintiff, Angela H. Johnson
                    ii. Representative of Defendant, Experian Information Solutions, Inc.
                   iii. Representative of Defendant, Equifax Information Services, LLC
                   iv. Any other witnesses who might be identified through discovery

                           10. DATES FOR FURTHER CONFERENCES
         [The magistrate judge will complete this section at the scheduling conference if he or
   she has not already set deadlines by an order filed before the conference.]

             a. Status conferences will be held in this case at the following dates and times:
                December 8, 2020, commencing at 9:30 a.m.



                                                  6
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 7 of 9




             b. A final pretrial conference will be held in this case on ____________at o’clock
                _____m. A Final Pretrial Order shall be prepared by the parties and submitted to
                the court no later than seven (7) days before the final pretrial conference.


                                11. OTHER SCHEDULING MATTERS

             a. Identify those discovery or scheduling issues, if any, on which counsel after a
                good faith effort, were unable to reach an agreement:

             b. Anticipated length of trial and whether trial is to the court or jury: Estimated
                length of trial is 2 days. Plaintiff has requested jury trial to which
                Equifax objects.

             c. Identify pretrial proceedings, if any, that the parties believe may be more
                efficiently or economically conducted in the District Court’s facilities at 212 N.
                Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
                Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado
                81501-2520; or the U.S. Courthouse/Federal Building, La Plata County Courthouse
                1060 E. 2nd Avenue, Suite 150, Durango, Colorado 81301. None at this time.

                           12. NOTICE TO COUNSEL AND PRO SE PARTIES

         The parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving
  attorney's client.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial
  Procedures or Practice Standards established by the judicial officer presiding over the trial of
  this case.

         With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

        Counsel and unrepresented parties are reminded that any change of contact
  information must be reported and filed with the Court pursuant to the applicable local
  rule.

                           13. AMENDMENTS TO SCHEDULING ORDER

         The Parties agree that the scheduling order may only be altered or amended
  only upon showing good cause.

     DATED at Denver, Colorado, this        day of                , 20   .


                                                         BY THE COURT:

                                                     7
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 8 of 9




                                                       United States Magistrate Judge


  APPROVED:
   /s/ Victor T. Metroff                           /
   Mohammed O. Badwan, Esq.
   Victor T. Metroff, Esq.
   Sulaiman Law Group, Ltd
   2500 S. Highland Ave., Ste. 200
   Lombard, IL 60148
   Phone: (630) 575-8180
   mbadwan@sulaimanlaw.com
   vmetroff@sulaimanlaw.com
   Attorney for Plaintiff, Angela H. Johnson

   /s/ Taylor M. Grode
   Taylor M. Grode
   Jones Day
   77 West Wacker Drive
   Suite 3500
   Chicago, IL 60601-1692
   Telephone: 312-269-1510
   Email: tgrode@jonesday.com

   Robyn B. Averbach
   RUEBEL & QUILLEN LLC
   8461 Turnpike Drive, Suite 206
   Westminster, CO 80031
   Telephone: (888) 989-1777
   Facsimile: (303) 362-5724
   Email: robyn@rq-law.com
   Attorneys for Defendant, Experian
   Information Solutions, Inc.

   Maura Bragg
   Seyfarth Shaw LLP
   Seaport East, Suite 300
   Two Seaport Lane
   Boston, MA 02210
   mbragg@seyfarth.com
   Telephone: 312-460-5882
   Attorney for Defendant, Equifax
   Information Services, LLC

                                               8
Case 1:20-cv-02947-RBJ-KLM Document 28 Filed 12/01/20 USDC Colorado Page 9 of 9




   /s/ Paul W. Sheldon
   Paul W. Sheldon
   Colorado Bar No. 22747
   psheldon@qslwm.com
   QUILLING, SELANDER, LOWNDS,
   WINSLETT & MOSER, PC
   6900 N. Dallas Parkway, Suite 800
   Plano, TX 75024
   (214) 560-5453
   (214) 871-2111 Fax
   COUNSEL FOR TRANS UNION LLC




                                       9
